El Juez Asociado Sil Wiole,
emitió la opinión del tribunal.
La mercantil J. Ochoa y Unos, estableció demanda contra otra mercantil, José González (demente y Cia., en co-bro de la suma de $2,300. El pleito fne iniciado en la Corte de Distrito de San Juan y subsiguientemente trasladado al ' distrito judicial de Mayagüez. Allí la mercantil demandante obtuvo un embargo preventivo o preliminar y como requi-sito previo a su expedición prestó fianza por la suma de $3,200. Los fiadores en esta fianza fueron José López Pe-reirá y Maximino Pérez.
La condición de la fianza era que los obligados resarci-rían a la demandada los daños y perjuicios que pudieran ocasionarle debido a la ilegal expedición del embargo.
Actuando de acuerdo con los procedimientos de embargo el márshal se incautó de 50 barriles de tocino. A instancia del entonces demandante estos 50 barriles de tocino fueron *898rendidos en pública subasta obteniéndose por ellos $1,230, suma que fue consignada en la corte.
. A la demanda en esta acción se formuló excepción pre-via que fue declarada con lugar. Se resolvió que la demanda no era. susceptible de enmiendas y la opinión y sentencia de la corte inferior quedó sostenida en apelación. J. Ochoa & Hno. v. J. González Clemente, 29 D. P. R. 1015.
Entonces la demandada en la acción anterior pasó a ser demandante en la presente y demandó a la firma J. Oclioa y" Hermanos y sus fiadores José López Pereira y Maximino Pérez por la diferencia en el valor del mercado de los 50 barriles de tocino .cuando fueron vendidos y el precio en que se vendieron dichos barriles. Este saldo con intereses, según se reclamó era de $1,070. La presente mercantil de-mandante recibió los $1,230 consignados en la corte.
Creemos que es demasiado claro para argumento el he-cho de que cuando una acción se desestima cualquier ase-guramiento librado en ese caso lo ha sido ilegalmente y por lauto indebidamente expedido. Al desestimarse una acción el embargo desaparece y la propiedad del demandado debe serle reintegrada. El tiene derecho a recobrar por toda la pérdida o detrimento o disminución en valor de la propie-dad mientras ha estado privado de su uso.
La única investigación entonces es la cuantía de los da-ños y perjuicios, toda vez que la desestimación fija el de-recho de las partes. Es cosa juzgada y de no ser apelada cualquier otro juez o corte, de acuerdo Con la ley, está obli-gada a respetarla. En este caso concreto no solamente fue desestimada la acción sino que esta corte confirmó la senten-cia en apelación. La teoría de la decisión fue necesaria-mente que A obligado para con B no puede hacerse respon-sable de una reclamación de C. Que C es el mandatario de B no importa si C alega tener un derecho de acción él mismo y no su principal.
El mandatario en el pleito anterior trató de substituir el *899nombre del demandante pero en ningún momento el man-dante pretendió hacer suya la acción, de modo que sea res-ponsable para con la demandada por la indebida radicación de la demanda y por tanto del embargo.
Bajo estas circunstancias no es permisible a dicho agente o sns fiadores el poder alegar que la anterior demandada de-bía a alguna otra persona, aun cuando esa otra persona re-sulte ser el principal y supuesto dueño de la obligación o re-clamación que dicho agente pretendió alegar. En cuanto a la anterior demandada, su reclamación de daños y perjuicios es la misma que en el caso de una acción y aseguramiento de sentencia de uno que es completamente ajeno al asunto. La anterior demandada no debía un centavo al mandatario que estableció el pleito. Esto se admite por todos. No es-tamos de ninguna manera de acuerdo con la tentativa de la corte inferior a juzgar de los particulares de la reclama-ción del principal contra dicha anterior demandada, toda vez que esa reclamación no estuvo debidamente ante la corte. Dicho alegado principal no estaba ante la corte.
En vista de estas circunstancias no importa si J. Ochoa y Hermanos, los referidos agentes, procedieron de buena o Piala fe. Cuando una persona ilegalmente toma la propie-dad de otra es responsable por los daños y perjuicios rea-les, haya actuado de buena o mala fe.
No habría quizá daños, punitivos. Como hace tiempo in-dicó el Juez Presidente, Sr. Marshall, no es tanto lo que haya sido hecho en un pleito determinado o bajo una au-toridad particular alegada como lo que de acuerdo con ella puede hacerse. Si los agentes podían justificarse en este caso también podían en cualquier otro. En cada caso en-tonces la cuestión colateral surgiría respecto a si la obli-gación no se tenía con la persona que estableció la demanda sino con alguna otra, un supuesto mandante.
Aquí tampoco importa, como declaró y resolvió la corte inferior, que los efectos embargados fueran fungióles y sus-*900eeptibles de rápido deterioro. Si una persona se apodera de mis bienes no puede justificar la pérdida que se me cause diciendo que dichos bienes eran deteriorables y que por tanto los ofreció en subasta pública al mejor postor que se presentara. En tal caso tengo derecho a probar mi verda-dera pérdida.
La demandante alegó en su demanda una pérdida de $1,070 y también presentó prueba pará establecerla. La contestación de los demandados expresaba que la deman-dante no había sufrido pérdida alguna y que si alguna pér-dida resultó fue debida al hecho de no pagar dicha deman-dante por los 50 barriles de tocino. En gran parte esta de-fensa envuelve la misma idea errónea que había en todos los procedimientos iniciados en esta serie de litigios, o sea, que los demandantes aquí debían cierta suma de dinero a alguna otra persona. La prueba no contradicha tendió a demos-trar que en la fecha en que los demandantes quedaron pri-vados de la posesión de sus bienes éstos tenían el valor que se reclamaba.
Debe revocarse la sentencia y en su lugar dictarse otra a favor de los demandantes por la suma de $1,070 con in-tereses desde el día 29 de julio, 1921, con costas, pero sin. honorarios de abogado.

Revócadia la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Áldrey, Hutchison y Franco Soto.